DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 28, 2021, June 16, 2021, December 22, 2021, March 1, 2022 and June 14, 2022 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witych et al. (EP 2985624 A1) in view of Pollefeys (US 10,547,974 B1), and in further view of Patwari et al. (US 2006/0130793 A1).
Consider claims 1, 7 and 18, Witych et al. show and disclose a method for determining a location of a wireless device {a system for determining a location of a wireless device, the system comprising: hardware processing circuitry; and one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations; a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations for determining a location of a wireless device}, (determining the orientation and possibly also the position of a movable communication device (10), the orientation information and possibly also position information of at least one further movable communication device (20, 30, 40) and / or at least one static communication device and at least one observation value defining the relative orientation and / or relative position between the at least two communication devices (10, 20), the movable communication device (10), or a central device (120) [abstract, fig.1, fig. 4]) the method comprising: obtaining a first position and a first orientation of a first wireless device (the smartphones may take 10 to 30 directional measurements for determination their orientation; positions of the communication devices 10 to 40 [paragraphs 49-54]); receiving a signal from a second wireless device (the smartphone 10 has found the smartphones 20 to 40 and contacted them. In an exemplary embodiment, the smartphone 10 prompts the smartphones 20-40 to perform all possible observations on neighboring smartphones [paragraphs 72-76]); determining a second position and a second orientation of the second wireless device based on the received signal, and the first position and first orientation (smartphone 30 recognizes that it can determine its position information and orientation information at the time of validity and can carry out a distance measurement 60 to the smartphone 20 by means of the sensor 17; The smartphone 20 recognizes that it can determine its position information and orientation information; orientation information determined by the sensor 9 [paragraphs 72-79]); obtaining a first location estimate of a third wireless device, the first location estimate based on a signal received from the third wireless device by the first wireless device, the first location estimate relative to a first reference coordinate system defined by the first wireless device (smartphone 10, the camera 8 of the smartphone 10 performs a direction measurement to the smartphone 30 and a direction measurement to the smartphone 20 at the time of validity; the position coordinates of the smart phones 20 to 40 and their accuracy and the orientation angle of the smart phones 20 and 30 [paragraphs 72-80]); obtaining a second location estimate of the third wireless device, the second location estimate based on a signal received from the third wireless device by the second wireless device, the second location estimate relative to a second reference coordinate system defined by the second wireless device (smartphones 20 and 30 are also able to perform a direction measurement to the spatial point 910 at the time of validity, which is schematically represented by an observation beam 93c or 92c to the grid point 910; smartphone 30 recognizes that it can determine its position information and orientation information at the time of validity and can carry out a distance measurement 60 to the smartphone 20 by means of the sensor 17; the position and orientation information, together with the validity time and the observation value of the route, which determines the relative position between the smartphone 20 and the smartphone 30, are transmitted to the smartphone 10 [paragraph 76-78]).
However, Witych et al. fail to disclose the second location estimate relative to a second reference coordinate system defined by the second wireless device; mapping the second location estimate from the second reference coordinate system to the first reference coordinate system.
In a similar field of endeavor, Pollefeys shows and discloses the second location estimate relative to a second reference coordinate system defined by the second wireless device; mapping the second location estimate from the second reference coordinate system to the first reference coordinate system (position and orientation information may then be used to identify two additional constraints that relate the second coordinate system used by the second mobile device 102b to the first coordinate system used by the first mobile device 102a. In particular, the geometric constraint that the position of the first mobile device 102a at time t2 (p1.sub.t2) needs to be located along line.sub.t2 provides an additional two mathematical constraints to align the coordinate systems of both mobile devices 102a-b [col. 7 line 10-20]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to relate different coordinate systems between devices as taught by Pollefeys in the system of Witych et al., in order to use the location/orientation of different devices to accurately determine relative location and orientation.
However, Witych et al., as modified by Pollefeys, fail to specifically disclose aggregating the first location estimate and the mapped second location estimate; and determining a location of the third wireless device within the first reference coordinate system based on the aggregation.
In a similar field of endeavor, Patwari et al. show and disclose aggregating the first location estimate and the mapped second location estimate; and determining a location of the third wireless device within the first reference coordinate system based on the aggregation (An estimate of relative location between first and second devices and be improved by combining it estimates of relative location with respect a third device [paragraph 44]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to combine location estimates of different devices to determine the estimate of another or third device as taught by Patwari et al. in the system of Witych et al., as modified by Pollefeys, in order improve the accuracy of a determined location of a device in relation to other devices.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witych et al. (EP 2985624 A1) and Pollefeys (US 10,547,974 B1), in view of Patwari et al. (US 2006/0130793 A1), and in further view of Moshfeghi (US 2011/0035284 A1).
Consider claims 2 and 8, and as applied to claims 1 and 7 above, respectively, the combination of Witych et al. and Pollefeys, as modified by Patwari et al., shows and discloses the claimed invention except providing the aggregated location estimate to an advertising network.
In a similar field of endeavor, Moshfeghi et al. show and disclose providing the aggregated location estimate to an advertising network (a method of providing location-based advertising to a mobile device; Location server 535 provides location information to location-based ad server 540 [abstract, paragraphs 57-59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit estimated locations to an ad server as taught by Moshfeghi in the system of Witych et al. and Pollefeys, as modified by Patwari et al., in order provide location based advertisements.





Claims 3, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witych et al. (EP 2985624 A1) and Pollefeys (US 10,547,974 B1), in view of Patwari et al. (US 2006/0130793 A1), and in further view of Sanderovich (US 2016/0205508 A1).
Consider claims 3, 9 and 19, and as applied to claims 1, 7 and 18 above, respectively, the combination of Witych et al. and Pollefeys, as modified by Patwari et al., shows and discloses the claimed invention except wherein the determining of the second position and second orientation of the second wireless device comprises determining locations of a plurality of transmit elements of the second wireless device, wherein each determined location is based on received phase differences of a signal received from the second wireless device by the first wireless device, and wherein the determining of the second position and the second orientation of the second wireless device is based on the determined locations of the plurality of transmit elements of the second wireless device.
In a similar field of endeavor, Sanderovich shows and discloses wherein the determining of the second position and second orientation of the second wireless device comprises determining locations of a plurality of transmit elements of the second wireless device, wherein each determined location is based on received phase differences of a signal received from the second wireless device by the first wireless device, and wherein the determining of the second position and the second orientation of the second wireless device is based on the determined locations of the plurality of transmit elements of the second wireless device (the wireless device determines one or more values indicative of orientation of the apparatus relative to the other apparatus, based on at least one parameter of the signal as received at the at least one receive antenna; the wireless device may include at least two receive antennas; the at least one parameter includes a difference in phase of the signal as received at least two receive antennas of the wireless device; the wireless device (e.g., AP 110, UT 120, or wireless device 702) may determine (via one or more processors) at least one of an azimuth relative to the other apparatus, based on the phase difference between the signal as received at the at least two receive antennas of the wireless device [paragraphs 43, 80, 81]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit estimated locations to an ad server as taught by Sanderovich in the system of Witych et al. and Pollefeys, as modified by Patwari et al., in order provide location measurements with accuracy.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Witych et al. (EP 2985624 A1) and Pollefeys (US 10,547,974 B1), in view of Patwari et al. (US 2006/0130793 A1), and in further view of Dearman (US 2013/0238712 A1).
Consider claim 14, and as applied to claim 7 above, the combination of Witych et al. and Pollefeys, as modified by Patwari et al., shows and discloses the claimed invention except wherein mapping the second location estimate comprises: determining a relative location of the second wireless device with respect to the first wireless device, and adjusting the second location estimate of the third wireless device location estimate based on the relative location; and determining a relative orientation of the second wireless device with respect to the first wireless device, and adjusting the second location estimate of the third wireless device based on the relative orientation.
In a similar field of endeavor, Dearman shows and discloses wherein mapping the second location estimate comprises: determining a relative location of the second wireless device with respect to the first wireless device, and adjusting the second location estimate of the third wireless device location estimate based on the relative location; and determining a relative orientation of the second wireless device with respect to the first wireless device, and adjusting the second location estimate of the third wireless device based on the relative orientation (the apparatus 102 may be configured to determine the orientation of a first device relative to the second device; the apparatus 102 may be configured to determine the orientation of at least one second device relative to the first device; apparatus 102 may be configured to receive position and/or orientation information from another device and determine the orientation of the first device and/or second device based on that information; the first device 200 may determine that the second device 220 is oriented with its front edge 226 facing the first device 200 as well. While the first and second devices may determine their relative orientation in various manners, each device may determine its orientation relative to fixed location, such as relative to the north pole or relative to the gravitational pull, and the apparatus 102 may, in turn, compare the orientations of the first and second devices to determine the relative orientation therebetween [paragraph 59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine relative orientation and position as taught by Dearman in the system of Witych et al. and Pollefeys, as modified by Patwari et al., in order determine the positional relationship between devices.


Allowable Subject Matter
Claims 4-6, 10-13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saban et al. (US 2008/0191941 A1) show and disclose the direction of the transmitter is found by at least two direction finders. Then, in step 606, the tentative location of the transmitter is calculated by AOA triangulation of the two directions found in steps 602 and 604. Step 608 checks whether the strength of the signals received in both direction finders matches the suspected location. If the suspected location matches with the strengths of the signals received in both direction finders, with a correlation level above a certain configurable threshold, then step 610 of the algorithm "declares" the tentative location as actual location, reading on the claimed “determining a location of a wireless device; obtaining a first position of a first wireless device; receiving a signal from a second wireless device; determining a second position and a second orientation of the second wireless device based on the received signal, and the first position; obtaining a first location estimate of a third wireless device, the first location estimate based on a signal received from the third wireless device by the first wireless device” (see paragraph 35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641